These two actions are brought by a husband and wife and judgments have been obtained in each against the city for negligently maintaining South Main street. In December the streets were covered wholly or partly by a thin film of ice. Rain had fallen and frozen when striking the pavement. The abandoned tracks of the Hudson Valley railroad remained in this street. They were not covered by an asphalt or tar mixture, but remained in the same condition as when the road was operated. Five years had elapsed since its abandonment. The iron being a better conductor of heat than the adjoining pavement, ridges of ice were formed on these rails from one and a half to two inches above the adjoining pavement. The plaintiff, the husband, driving, and his wife were proceeding at a moderate rate of speed. The rear wheels of the automobile were equipped with chains. It was necessary to *787cross the ridges of ice superimposed on the iron rails. This caused the car to sMd and the injury resulted therefrom. The rails were a public nuisance. (Village of Stillwater v. Hudson Valley Railway Co., 255 N. Y. 144, 151.) Judgments affirmed, with costs in one action. Hill, P. J., Crapser and Heffernan, JJ., concur; Rhodes, J., dissents on the ground that the defect was too trivial to impose liability upon the city; Bliss, J., dissents.